Citation Nr: 1103939	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  07-31 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
right hip scar.

2.  Entitlement to an evaluation in excess of 30 percent for 
residuals of a right hip injury, avascular necrosis, traumatic 
arthritis, status post total right hip arthroplasty, prior to 
October 30, 2008.

3.  Entitlement to an evaluation in excess of 50 percent for 
residuals of a right hip injury, avascular necrosis, traumatic 
arthritis, status post total right hip arthroplasty, from March 
1, 2008 to August 14, 2009.

4.  Entitlement to an evaluation in excess of 50 percent for 
residuals of a right hip injury, avascular necrosis, traumatic 
arthritis, status post total right hip arthroplasty, on and after 
December 1, 2009.

5.  Entitlement to a total evaluation based on individual 
unemployability.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Pflugner


INTRODUCTION

The Veteran served on active duty from January 31, 1991 to March 
14, 1991.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision by the Department 
of Veteran Affairs (VA) Regional Office in Indianapolis, Indiana 
(RO).

Evidence associated with the Veteran's claims file during the 
pendency of this appeal reasonably raised the issue of 
entitlement to a total disability evaluation based on individual 
unemployability.  As such, this claim is properly before the 
Board and will be addressed herein.  See Rice v. Shinseki, 22 
Vet. App. 447, 453 (2009); see also VAOGCPREC 06-96, 61 Fed. Reg. 
66749 (1996).  

The issues of entitlement to an evaluation in excess of 30 
percent prior to October 30, 2008, in excess of 50 percent from 
March 1, 2008 to August 14, 2009, and in excess of 50 percent on 
and after December 1, 2009, for residuals of a right hip injury, 
avascular necrosis, traumatic arthritis, status post total right 
hip arthroplasty, and the issue of entitlement to a total rating 
based on individual unemployability (TDIU), are addressed in the 
remand portion of the decision below and are remanded to the RO 
via the Appeals Management Center in Washington, DC.


FINDING OF FACT

In December 2010, prior to the promulgation of a decision in the 
appeal, the Veteran withdrew his appeal as to the issue of 
entitlement to an evaluation in excess of 10 percent for right 
hip scar.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the 
Veteran for the issue of entitlement to an evaluation in excess 
of 10 percent for right hip scar have been met.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 
20.204(b).  Withdrawal may be made by the veteran or by his 
authorized representative, except that a representative may not 
withdraw a substantive appeal filed by the veteran personally 
without the express written consent of the veteran.  38 C.F.R. § 
20.204(c).

With regard to the issue of entitlement to an evaluation in 
excess of 10 percent for right hip scar, prior to the 
promulgation of a decision by the Board, the Veteran indicated 
that he wished to withdraw his appeal during a December 2010 
Board hearing.  As a result, no allegation of error of fact or 
law remains before the Board for consideration with regard to 
this issue.  As such, the Board finds that the Veteran has 
withdrawn his claim as to this issue, and accordingly, the Board 
does not have jurisdiction to review the appeal as to the issue 
of entitlement to an evaluation in excess of 10 percent for right 
hip scar, and it is dismissed.
ORDER

An evaluation in excess of 10 percent for right hip scar is 
dismissed.


REMAND

During the December 2010 Board hearing, the Veteran testified 
that he received right hip treatment at an Evansville, Indiana VA 
Community-Based Outpatient Clinic, and that he underwent a third 
right operation in October 2009.  The Veteran then testified that 
he received treatment at this outpatient clinic once per month 
and that his most recent appointment was in November 2010.  At 
the conclusion of the hearing, the Veteran was granted an 
additional 30 days to submitted relevant evidence of more recent 
treatment in support of his claim.  To date, the Veteran has not 
submitted such evidence.  

A review of the Veteran's claims file revealed that the most 
recent VA treatment of record was dated in December 2009.  As 
such, the Board finds there is an indication in the record that 
additional evidence relevant to the issues being decided herein 
is available and not part of the record.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In order to comply with VA's 
duty to assist, the Board finds that a remand for further 
development is warranted.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992) (holding that VA medical records are in constructive 
possession of the agency, and must be obtained if the material 
could be determinative of the claim).

All issues "inextricably intertwined" with the issue certified 
for appeal, are to be identified and developed prior to appellate 
review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As the 
Veteran's claim of TDIU is part and parcel of the determination 
of entitlement to increased ratings for residuals of a right hip 
injury, the issue of TDIU must be remanded for development and 
adjudication by the RO.  Id; Rice, 22 Vet. App. at 453.



Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence in 
support of his claims of entitlement to 
ratings excess of those already granted for 
his service-connected residuals of a right 
hip injury, avascular necrosis, traumatic 
arthritis, status post total right hip 
arthroplasty.  Specifically, the RO must 
request that the Veteran submit or identify 
relevant treatment records dated in and after 
October 2009, including the October 2009 
operative report.  Regardless of the 
Veteran's response, the RO must attempt to 
obtain all pertinent VA treatment records 
dated in and after October 2009.  The RO must 
then obtain copies of the related records 
that are not already in the claims file.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  If, 
after making reasonable efforts to obtain the 
named records the RO is unable to secure 
same, the RO must notify the Veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; (c) describe any further action to 
be taken by the RO with respect to the 
claims; and (d) that the Veteran is 
ultimately responsible for providing the 
evidence.  The Veteran must then be given an 
opportunity to respond.  

2.  After completing the above actions, and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the paragraphs above, the 
claims must be readjudicated.  If the claims 
on appeal remain denied, a supplemental 
statement of the case must be provided to the 
Veteran and his representative.  After the 
Veteran and his representative have had an 
adequate opportunity to respond, the claims 
must be returned to the Board for further 
appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


